                                            Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC.,                               Case No. 20-cv-01858-EMC
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9              v.                                        MOTION FOR JUDGMENT ON THE
                                                                                            PLEADINGS
                                  10     CAPELLA PHOTONICS, INC.,
                                                                                            Docket No. 35
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15           Cisco Systems, Inc. (“Cisco” or “Plaintiff”) has filed suit against Capella Photonics, Inc.

                                  16   (“Capella” or “Defendant”); Capella has counterclaimed. Both parties are players in the field of

                                  17   optical communication, and the patents at issue pertain to technology involved in optical

                                  18   networking applications. Generally speaking, Cisco seeks a declaration of non-infringement of

                                  19   Capella’s patents, while Capella alleges infringement of its patents. However, the instant motion

                                  20   seeks to resolve only a single aspect of the case: whether Capella can seek damages for alleged

                                  21   infringement that took place prior to the reissue of the relevant patents (i.e. whether Capella can

                                  22   seek “pre-issue damages”).

                                  23                                       II.      BACKGROUND

                                  24   A.      The Patents

                                  25           As described in Cisco’s motion:

                                  26                   The Capella patents describe a purported invention in the field of
                                                       optical communication. In particular, they describe a purportedly
                                  27                   improved “optical add-drop multiplexer.” An “optical add-drop
                                                       multiplexer” is a component in a fiber-optic network that 1) receives
                                  28                   light signals transmitted over optical fibers over different
                                            Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 2 of 11



                                                      wavelength “channels,” 2) removes (“drops”) and inserts (“adds”)
                                   1                  light signals on selected channels while letting the signals on other
                                                      channels “pass through,” and 3) transmits the add and pass-through
                                   2                  channels to the next destination.
                                   3   Mot. at 2–3 (internal citations omitted). Cisco adds that, “[l]ike the prior art devices, the

                                   4   purportedly novel optical add-drop multiplexers of the Capella patents included ports, a

                                   5   wavelength separator, a beam focuser, and an array of micromirrors.” Id. at 3. Cisco represents

                                   6   that, in the patents, Capella asserts that its optical add-drop multiplexers are distinguished over the

                                   7   prior art on the grounds that (1) the pivoting angle of the micromirrors could be continuously

                                   8   adjusted, (2) the micromirrors could pivot on two axes, instead of only one, and (3) the

                                   9   multiplexer included a “servo-control assembly.” Id. (quoting ʼ905 Patent at 4:19–5:1).

                                  10   B.      Litigation and Patent History

                                  11           This is the second lawsuit between these parties; in 2014, Capella alleged infringement of

                                  12   two of its patents by Cisco: Patent No. RE42,368 (the “’368 Patent”) and Patent No. RE42,678
Northern District of California
 United States District Court




                                  13   (the “’678 Patent”). See Capella Photonics, Inc. v. Cisco Systems, Inc., Case No. 3:14-cv-03348-

                                  14   EMC (N.D. Cal. Feb. 12, 2014). As alleged by Cisco, Cisco instituted inter partes review during

                                  15   the prior case, challenging claims of the ’368 Patent and the ’678 Patent. See Complaint ¶¶ 16, 31.

                                  16   As to the ʼ368 Patent, “the Patent Trial and Appeal Board [‘PTAB’] issued a final written decision

                                  17   cancelling claims 1-6, 9-13, and 15-22 [as obvious over the prior art].” Id. ¶ 16; see also Exh. C to

                                  18   FAC, Docket No. 26-3. The cancellation was affirmed by the Federal Circuit, after which point

                                  19   Capella pursued reissue proceedings for the ’368 Patent, and Patent No. RE47,905 (the “ʼ905

                                  20   Patent”) was issued on March 17, 2020. FAC ¶ 17–19. Cisco contends that “[d]uring the course

                                  21   of reissue proceedings, Capella represented that claims of the ’905 Patent have the same scope as

                                  22   claims of the ’368 Patent that Capella accused Cisco of infringing in the Prior Litigation.” Id. ¶ 4.

                                  23   As to the ’678 Patent, it was also placed into inter partes review, and the PTAB cancelled claims

                                  24   1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, and 61-65 as obvious over the prior art. Id. ¶ 6; see

                                  25   also Exh. H to FAC, Docket No. 26-8. The cancellation was also affirmed by the Federal Circuit.

                                  26   FAC ¶ 6. Subsequently, Capella pursued reissue proceedings for the ’678 Patent, and U.S. Patent

                                  27   No. RE47,906 was issued on March 17, 2020 (the same day that the ʼ905 Patent issued). Id. ¶ 33–

                                  28
                                                                                          2
                                            Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 3 of 11




                                   1   34.1

                                   2   C.      Key Factual Allegations

                                   3           In its counterclaim, Capella alleges infringement going back to at least 2014, six years

                                   4   prior to the reissuance of the ʼ905 and ʼ906 Patents. See Docket No. 29 (“Counterclaim”) ¶ 26.

                                   5   Pre-issues damages are available only where “the claims of the original and reissued patents are

                                   6   substantially identical.” 35 U.S.C. § 252. Capella contends that one or more claims of the ʼ905

                                   7   and ʼ906 Patents is substantially identical to one or more claims of the original ’368 and ’678

                                   8   Patents. Counterclaim ¶¶ 18, 21. Cisco contends that “[t]he reissue claims at issue here are

                                   9   substantively narrower, not substantially identical, to the original claims,” and therefore that

                                  10   “Capella is barred from pursuing damages prior to March 17, 2020, the issue date of the reissue

                                  11   patents.” Motion for Judgment on the Pleadings for Capella’s Claims to Pre-Issue Damages

                                  12   (“Mot.”) at 1, Docket No. 35. More specifically, Cisco asserts:
Northern District of California
 United States District Court




                                  13                  The reissue claims that Capella ultimately obtained differ from the
                                                      claims of the original patents in that they recite, for at least one port
                                  14                  in every claim, “fiber collimator” ports rather than “ports.” It was
                                                      necessary to limit the reissue claims in this way so that Capella
                                  15                  could distinguish over the prior art from the Board proceedings.
                                                      Reissue patents with these narrowed claims issued as the ’905 and
                                  16                  ’906 patents on March 17, 2020.
                                  17   Mot. at 5 (internal citations omitted). Cisco also contends that “if the [reissue claims] claims are

                                  18   substantially identical [to the original claims], as Capella contends, then Capella must be

                                  19   collaterally estopped from asserting claims that have already been found invalid.” Reply at 1. In

                                  20   short, Cisco argues that if the reissue claims are narrower than the original claims, Capella cannot

                                  21   recover pre-issue damages, and if the reissue claims are substantially identical to the original

                                  22   claims, Capella cannot recover any damages because the claims would again be invalid; thus, there

                                  23   is no scenario in which Capella is entitled to pre-issue damages, and Cisco is therefore entitled to

                                  24   judgment on the pleadings with respect to pre-issue damages. In short, Capella should not be

                                  25   allowed to have its proverbial cake and eat it too.

                                  26

                                  27   1
                                        Cisco contends that “[t]he specifications of the two reissue patents and the two original patents
                                  28   are identical in all material respects.” Thus, in several places, the motion cites only to the ’905
                                       Patent. Mot. at 2 n.1.
                                                                                           3
                                            Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 4 of 11




                                   1   D.      Procedural Background

                                   2           Cisco filed this suit against Capella on March 16, 2020. See Docket No. 1. Capella filed a

                                   3   Motion to Dismiss the Complaint on May 11, 2020. See Docket No. 22. However, an amended

                                   4   complaint was filed on June 1, 2020, see Docket No.26, and the Motion to Dismiss was

                                   5   withdrawn, see Docket No. 28. On June 15, 2020, Capella filed an answer and counterclaim. See

                                   6   Docket No. 29. The current Motion for Judgment on the Pleadings was filed on July 7, 2020. See

                                   7   Docket No. 35. It is the only motion currently pending before the Court. At the Initial Case

                                   8   Management Conference held on July 9, 2020, the parties indicated to the Court that resolution of

                                   9   this motion would be helpful in defining the scope of the controversy that they will be bringing to

                                  10   the ADR process (due to be completed by October 16, 2020). See Docket No. 40 (Transcript of

                                  11   July 9, 2020 Proceedings) at 2–4.

                                  12                                         III.      DISCUSSION
Northern District of California
 United States District Court




                                  13   A.      Legal Standard

                                  14           Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but

                                  15   early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

                                  16   12(c). “Judgment on the pleadings is proper when the moving party clearly establishes on the face

                                  17   of the pleadings that no material issue of fact remains to be resolved and that it is entitled to

                                  18   judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  19   1542, 1550 (9th Cir. 1989).

                                  20           The same standard of review applies to both Rule 12(c) and Rule 12(b)(6) motions.

                                  21   Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1054, n.4 (9th Cir.

                                  22   2011). Thus, “[f]or purposes of the motion, the allegations of the non-moving party must be

                                  23   accepted as true, while the allegations of the moving party which have been denied are assumed to

                                  24   be false.” Id. “[D]ocuments specifically referred to in a complaint, though not physically attached

                                  25   to the pleading, may be considered where authenticity is unquestioned.” Id.

                                  26           “The court need not, however, accept as true allegations that contradict matters properly

                                  27   subject to judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                  28   (9th Cir. 2001), opinion amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001). “[W]hen a
                                                                                          4
                                            Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 5 of 11




                                   1   written instrument contradicts allegations in a complaint to which it is attached, the exhibit trumps

                                   2   the allegations.” Thompson v. Illinois Dept. of Professional Regulation, 300 F.3d 750, 754 (7th

                                   3   Cir. 2002) (citation and quotation omitted, emphasis in original); see also Dunson v. Cordis Corp.,

                                   4   No. 16-cv-03076-SI, 2016 WL 3913666, at *2 (N.D. Cal. Jul. 20, 2016). The court should not

                                   5   dismiss the complaint “unless it appears beyond doubt that the plaintiff can prove no set of facts in

                                   6   support of the claim that would entitle the plaintiff to relief.” Id.

                                   7   B.      Discussion

                                   8           The parties agree that pre-issue damages are available only where the original and the

                                   9   reissued claims are “substantially identical.” 35 U.S.C. § 252; see also Mot. at 1 (“Pre-issue

                                  10   damages are only available if the reissue claims are ‘substantially identical’ to the original

                                  11   claims.”); Opp. at 1 (“Under 35 U.S.C § 252, the holder of a reissue patent, like Capella, is entitled

                                  12   to recover damages from the issuance date of the corresponding original patent for any reissue
Northern District of California
 United States District Court




                                  13   claim that is substantially identical to an original claim.”). Cisco first contends that Capella is not

                                  14   entitled to pre-issue damages because “[t]he reissue claims at issue here are substantively

                                  15   narrower, not substantially identical, to the original claims.” Mot. at 1. Capella strongly disagrees

                                  16   with that contention and “expressly alleges that ‘one or more claims’ of both the Asserted Patents

                                  17   ‘is substantially identical to one or more claims’ of the original patent from which it stems.” Opp.

                                  18   at 11 (citing Counterclaim ¶¶ 18, 21).

                                  19           However, accepting Capella’s position (without ruling on the issue of substantial

                                  20   identicality) that the relevant reissue claims are “substantially identical” to the original claims, the

                                  21   question is whether claims that are substantially identical to previously invalidated claims are also

                                  22   invalid. In other words, given the PTAB’s ruling, can this Court nonetheless redetermine the

                                  23   scope of the original claims of the ʼ368 and ʼ678 Patents, and conclude (contrary to the PTAB)

                                  24   that the original claims were not invalid and that Capella’s reissue claims are likewise not invalid?

                                  25   That is the only way Capella can thread the needle to recover pre-issue damages.

                                  26           The Federal Circuit has not spoken directly to this precise question. See Intellectual

                                  27   Ventures I, LLC v. Lenovo Grp. Ltd., 370 F. Supp. 3d 251, 257 (D. Mass. 2019). However, logic

                                  28   and precedent suggest the PTAB determination should be given preclusive effect.
                                                                                           5
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 6 of 11




                                   1             “Issue preclusion bars the relitigation of issues actually adjudicated in previous litigation

                                   2   between the same parties.” Littlejohn v. United States, 321 F.3d 915, 923 (9th Cir. 2003). It

                                   3   applies in the administrative context and can also apply between administrative agencies and

                                   4   courts. See B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 148 (2015) (“[W]here a

                                   5   single issue is before a court and an administrative agency, preclusion also often applies.”);

                                   6   MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1376 (Fed. Cir. 2018) (“It is well established

                                   7   that collateral estoppel, also known as issue preclusion, applies in the administrative context.”).

                                   8   “Since the criteria of collateral estoppel are not unique to patent issues,” courts follow the law of

                                   9   the regional circuit to determine whether collateral estoppel will apply. Aspex Eyewear, Inc. v.

                                  10   Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed. Cir. 2013).

                                  11             Within the Ninth Circuit, “[a] party invoking issue preclusion must show: 1) the issue at

                                  12   stake is identical to an issue raised in the prior litigation; 2) the issue was actually litigated in the
Northern District of California
 United States District Court




                                  13   prior litigation; and 3) the determination of the issue in the prior litigation must have been a

                                  14   critical and necessary part of the judgment in the earlier action.” Littlejohn, 321 F.3d at 923.

                                  15   Here, Capella argues:

                                  16                    [T]he PTAB’s decision invalidating certain of the original claims
                                                        was governed by legal and evidentiary standards that differ
                                  17                    materially from those that this Court must apply when evaluating the
                                                        validity of claims in the Asserted Patents. As explained in the
                                  18                    Convolve case, the PTAB’s decision was governed by the [broadest
                                                        reasonable interpretation or “BRI”] construction standard and a
                                  19                    preponderance of the evidence evidentiary standard, while this Court
                                                        is required to interpret the scope of the claims under the Phillips
                                  20                    standard, pursuant to which all claims are presumed valid and Cisco
                                                        must establish invalidity by a clear and convincing evidence.
                                  21

                                  22   Opp. at 24–25 (citations omitted). Thus, Capella contends that collateral estoppel should not

                                  23   apply because “[i]ssues are not identical if the second action involves application of a different

                                  24   legal standard.” Id. at 24 (quoting Peterson v. Clark Leasing Corp., 451 F.2d 1291, 1292 (9th Cir.

                                  25   1971)).

                                  26             Several cases inform the Court’s analysis, and each one is discussed in turn. First, in XY,

                                  27   LLC v. Trans Ova Genetics, 890 F.3d 1282 (Fed. Cir. 2018), the Federal Circuit explained that “an

                                  28   affirmance of an invalidity finding, whether from a district court or the Board, has a collateral
                                                                                            6
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 7 of 11




                                   1   estoppel effect on all pending or co-pending actions.” 890 F.3d at 1294; id. (noting that the

                                   2   affirmance “collaterally estops XY from asserting the patent in any further proceedings”). This is

                                   3   “because ‘a patentee, having been afforded the opportunity to exhaust his remedy of appeal from a

                                   4   holding of invalidity, has had his day in court,’ and a defendant should not have to continue

                                   5   ‘defending a suit for infringement of an adjudged invalid patent.’” Id. (quoting U.S. Ethernet

                                   6   Innovations, LLC v. Tex. Instruments Inc., 645 Fed. App’x. 1026, 1028–30 (Fed. Cir. 2016)); see

                                   7   also Intellectual Ventures, 370 F. Supp. 3d at 256 (“In XY, the Federal Circuit held that an

                                   8   affirmance of an invalidity finding from the PTAB has a collateral estoppel effect on all pending

                                   9   actions in district court even though the district court and PTAB have different burdens of proof

                                  10   and claim construction standards.” (emphasis in original)).

                                  11          In reaching this conclusion, the XY court rejected the idea that it would be improper to give

                                  12   preclusive effect to PTAB opinions in district courts, XY, 890 F.3d at 1294, because of “the
Northern District of California
 United States District Court




                                  13   different standards of validity in the PTAB and the district court, the different burdens of proof,

                                  14   and the different standards of appellate review in this court,” id. at 1300 (Newman, J., concurring

                                  15   in part and dissenting in part). Intellectual Ventures observed that such an outcome is, in fact,

                                  16   “necessitated by the IPR statutory scheme because if the PTAB finds that a claim is unpatentable

                                  17   during an IPR proceeding, ‘the PTO is required to issue a certificate cancelling the claim.’” 370 F.

                                  18   Supp. 3d at 256 (quoting In re Papst Licensing GmbH & Co. KG Patent Litig., 320 F.Supp.3d

                                  19   132, 134 (D.D.C. 2018)). In Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d 1330 (Fed. Cir.

                                  20   2013), the Federal Circuit similarly rejected the argument “that because different standards apply

                                  21   in a PTO reexamination and a validity proceeding before the district court, the patent’s

                                  22   invalidation in a reexamination does not have collateral estoppel effect.” 721 F.3d at 1344. It

                                  23   concluded “there is no basis for distinguishing between the effects of a final, affirmed court

                                  24   decision determining invalidity and a final, affirmed PTO decision determining invalidity on a

                                  25   pending litigation.” Id. Thus, while XY could be read as indicating that the binding effect of

                                  26   PTAB invalidation arises only from the fact that the basis of the lawsuit in court (the patent(s) at

                                  27   issue) has been destroyed, the broader language of the opinion suggests collateral estoppel effect

                                  28   should be given to PTAB invalidations even where the traditional elements of collateral estoppel
                                                                                         7
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 8 of 11




                                   1   are not technically satisfied.

                                   2           Notably, in SkyHawke Techs., LLC v. Deca Int’l Corp., 828 F.3d 1373 (Fed. Cir. 2016), the

                                   3   Federal Circuit concluded that the PTAB’s construction of claims did not have preclusive effect in

                                   4   district courts because the court could not see how the “ordinary elements of issue preclusion are

                                   5   met” by the claim construction decisions of the Board. 828 F.3d at 1376. It explained:

                                   6                   Because the Board applies the broadest reasonable construction of
                                                       the claims while the district courts apply a different standard of
                                   7                   claim construction as explored in Phillips v. AWH Corp., 415 F.3d
                                                       1303 (Fed. Cir. 2005) (en banc), the issue of claim construction
                                   8                   under Phillips to be determined by the district court has not been
                                                       actually litigated. Informatively, we have held that issue preclusion
                                   9                   does not require the Patent Office to use the claim construction
                                                       determined by a district court.
                                  10

                                  11   Id. But Sky Hawke did not diminish XY’s holding that preclusive effect must be given to the

                                  12   PTAB’s decision on invalidity despite differences in the standard of claim construction or validity.
Northern District of California
 United States District Court




                                  13   Indeed, Sky Hawke emphasized that “administrative decisions by the U.S. Patent and Trademark

                                  14   Office can ground issue preclusion in district court when the ordinary elements of issue preclusion

                                  15   are met.” Id. (emphasis added). Unsurprisingly, courts relying on SkyHawke have made clear that

                                  16   the lack of preclusive effect in the claim construction context does not undermine claim collateral

                                  17   estoppel of an invalidity decision. The PTAB’s finding of invalidity should be entitled to

                                  18   particular deference, because there is a strong interest in finality. See 37 C.F.R. § 42.73(d)(3) (“A

                                  19   patent applicant or owner is precluded from taking action inconsistent with the adverse judgment,

                                  20   including obtaining in any patent . . . [a] claim that is not patentably distinct from a finally refused

                                  21   or canceled claim.”).

                                  22           The breadth of the binding effect on the PTAB’s ruling on invalidity is illustrated in

                                  23   Intellectual Ventures. 370 F. Supp. 3d at 257. There, the PTAB invalidated an independent claim

                                  24   on grounds of obviousness. The defendant in the district court subsequently moved for summary

                                  25   judgment on the invalidity of a dependent claim, on the grounds that the plaintiff was collaterally

                                  26   estopped from asserting it. Id. at 253. The plaintiff argued that collateral estopped could not

                                  27   apply because the claims “must be evaluated separately,” “the PTAB’s lower standard of proof

                                  28   makes collateral estoppel inapplicable to the present case,” and “the PTAB’s broader claim
                                                                                          8
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 9 of 11




                                   1   construction standard makes collateral estoppel inappropriate.” Id. at 255. The court noted that

                                   2   “issue preclusion generally does not apply where a party seeking preclusion “has a significantly

                                   3   heavier burden than he had in the first action.” Id. at 256 (quoting Restatement (Second) of

                                   4   Judgments § 28 (1982)). However, citing XY, it concluded that “an affirmance of an invalidity

                                   5   finding from the PTAB has a collateral estoppel effect on all pending actions in district court even

                                   6   though the district court and PTAB have different burdens of proof and claim construction

                                   7   standards.” Id. The Court further noted that “for collateral estoppel to apply, the asserted

                                   8   unadjudicated claim need not be identical to the adjudicated claim.” Id. (citing Soverain Software

                                   9   LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1319 (Fed. Cir. 2015)

                                  10   (“Complete identity of claims is not required to satisfy the identity-of-issues requirement for claim

                                  11   preclusion.”) and Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013)

                                  12   (“Our precedent does not limit collateral estoppel to patent claims that are identical. Rather, it is
Northern District of California
 United States District Court




                                  13   the identity of the issues that were litigated that determines whether collateral estoppel should

                                  14   apply.”)).

                                  15          In Ohio Willow Wood, the Federal Circuit explained that “[i]f the differences between the

                                  16   unadjudicated patent claims and adjudicated patent claims do not materially alter the question of

                                  17   invalidity, collateral estoppel applies.” Ohio Willow Wood, 735 F.3d at 1342; see also Soverain

                                  18   Software, 778 F.3d at 1319 (“Complete identity of claims is not required to satisfy the identity-of-

                                  19   issues requirement for claim preclusion.”). That reach of collateral estoppel applies to

                                  20   administrative decisions as well. In MaxLinear, the Federal Circuit similarly explained “that the

                                  21   collateral-estoppel effect of an administrative decision of unpatentability generally requires the

                                  22   invalidation of related claims that present identical issues of patentability.” 880 F.3d at 1377. The

                                  23   court then remanded the case to the PTAB for a determination of whether the dependent claims

                                  24   “present[ed] materially different issues that alter[ed] the question of patentability, making them

                                  25   patentably distinct from” the independent claims which had been invalidated.

                                  26          The question then is whether the undisputedly binding effect of a PTAB decision on the

                                  27   validity of the same patent should apply as well to the validity of substantially identical claims of a

                                  28   reissued patent. The breadth of the collateral estoppel effect afforded to a PTAB determination of
                                                                                          9
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 10 of 11




                                   1   invalidity, see XY, Fresenius, and Intellectual Ventures, and the strong interest in affording such

                                   2   PTAB determinations finality suggest that it should.

                                   3          Indeed, extending the logic of existing case law demonstrates the ineluctability of the

                                   4   collateral estoppel. Consider the following hypothetical: If an IPR proceeding were to be

                                   5   instituted against the reissued claims of ‘905 and ‘906 Patents, and the claims were deemed

                                   6   “substantially identical” to the original claims, the PTAB would be bound by collateral estoppel

                                   7   and, in light of its invalidation of the ‘368 and ‘678 Patent claims, would have to find the

                                   8   substantially identical claims of the reissued patents invalid. See 37 C.F.R. § 42.73(d)(3). There

                                   9   would be no “materially different issues that alter the question of patentability”; the validity of the

                                  10   two sets of patents would present “identical issues of patentability.” MaxLinear, 880 F.3d at

                                  11   1377. The PTAB’s determination of invalidity of the ‘905 and ‘906 Patent claims would, in turn,

                                  12   be binding on this Court. See XY, 890 F.3d at 1294. The application of collateral estoppel is
Northern District of California
 United States District Court




                                  13   ultimately inescapable.

                                  14          Finally, the other requirements of collateral estoppel are also met. For one thing, the issue

                                  15   of claim scope was litigated in the PTAB trial. See Docket No. 26-3 at 12-14 (Final Written

                                  16   Decision for ’368 Patent rejecting Capella’s arguments about the scope of the claim); Docket No.

                                  17   26-8 at 14–16 (Final Written Decision for ’678 Patent rejecting Capella’s arguments about the

                                  18   scope of the claim). Cisco also asserts that there was “a full and fair opportunity to litigate the

                                  19   issue, since Capella addressed it before the Board, an appeal to the Federal Circuit, and further

                                  20   sought certiorari from the Supreme Court.” Mot. at 16 (citing Capella Photonics, Inc. v. Cisco

                                  21   Sys., Inc., 139 S. Ct. 462 (2018)). That the standard for claim construction and burden of proof

                                  22   differ does not negate the full and fair opportunity to litigate the issue and prevent the application

                                  23   of collateral estoppel. XY, 890 F.3d at 1294. The scope of the claims was a “critical and

                                  24   necessary part of the judgment in the earlier action.” Littlejohn, 321 F.3d at 923. As Cisco

                                  25   argues, “the issue [of the scope of the claims in the ’368 and ’678 patents] was necessary to decide

                                  26   the merits because had the Board (or Federal Circuit) agreed with Capella that the term ‘port’ was

                                  27   limited to ‘fiber collimators,’ then the claims could not have been invalidated by the presented

                                  28   prior art.” Mot. at 16 (citing Docket No. 26-3 at 22-23 (Final Written Decision for ’368 Patent
                                                                                         10
                                         Case 3:20-cv-01858-EMC Document 48 Filed 08/21/20 Page 11 of 11




                                   1   rejecting Capella’s arguments about the scope of the claim); Docket No. 26-8 at 27–28 (Final

                                   2   Written Decision for ’678 Patent rejecting Capella’s arguments about the scope of the claim)).

                                   3          Accordingly, if the scope of the reissue claims is substantially identical to the scope of the

                                   4   original claims, those claims would be invalid under principles of collateral estoppel. If the

                                   5   reissue claims are in fact narrower than the original claims, Capella would not be entitled to pre-

                                   6   issue damages pursuant to 35 U.S.C § 252. Under either scenario, Capella will not be entitled to

                                   7   pre-issue damages. Accordingly, the Court GRANTS Cisco’s Motion for Judgment on the

                                   8   Pleadings.

                                   9                                       IV.      CONCLUSION

                                  10          For the foregoing reasons, the Court GRANTS Cisco’s Motion for Judgment on the

                                  11   Pleadings; Capella may not seek pre-issue damages in this case.

                                  12          This order disposes of Docket No. 35.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: August 21, 2020

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
